Citation Nr: 1522990	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-154 44	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder, to include lumbar myositis and mild spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1980. 

This matter is before the Board of Veterans' Appeals on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A  July 2012 Board decision, in pertinent part, remanded the Veteran's claim for entitlement to service connection for a back disorder for further development.   

There appears to be some confusion as to the representation in this case.  In March 2007, the Veteran signed a VA Form 21-22 appointing the Disabled American Veterans (DAV) as his representative.  The DAV acted in that capacity from that point on.  In July 2012, the RO noted that the Veteran was represented by the Puerto Rico Public Advocate for Veterans Affairs.  No new VA Form 21-22 executed by the Veteran can be found in his paper claims file, or the accompanying electronic file systems (VBMS and Virtual VA).  Inquiries with the San Juan RO did not yield any results and did not produce a VA Form 21-22.  As such, the Board is working under the presumption that the DAV still represents the Veteran, as no form rescinding or superseding that representation is of record.     
 

FINDING OF FACT

A chronic back disorder was not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbar myositis and mild spondylosis are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, diagnosed as lumbar myositis and mild spondylosis, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disability as a result of his active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his back disorder.  Lumbar myositis and mild spondylosis were not documented until 2006 (approximately 26 years after his active service).
The Veteran asserts that his back disorder is related to the low back pain he experienced in active service.  The Veteran has been diagnosed with lumbar myositis and mild spondylosis.  Therefore, the Veteran has a current back disability, and the first element of Shedden is satisfied.

With regard to the second element of Shedden, the Veteran's service treatment records (STRs) include a July 1979 enlistment examination report which revealed that clinical evaluation of the spine was normal.  In mid-January 1980, the Veteran was seen with a two day history of back pain with spasms.  A week later, X-rays of the lumbar spine were taken.  They were negative.  The physician assessed mild paravertebral muscle sprain and assigned the Veteran a profile restricting physical training (PT) for two weeks.  When seen in late January 1980, the Veteran continued to complain of low back pain, with decreased spasms.  Valium and another medication were continued, and the physician assessed resolving low back strain.  An entry dated in March 1980 reflected that the Veteran had complaints of low back pain, evaluated as low back sprain.  The May 1980 separation examination revealed a normal clinical evaluation of the spine.  On the same examination, the Veteran denied having recurrent back pain, providing factual evidence against his own claim. 

Based on this evidence, the Board finds that Shedden element (2) has been met.
   
It is the final element of Shedden where the Veteran's claim fails.  

Turning to element (3) of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of back symptomatology until September 2006.  A VA record dated September 7, 2006 revealed that the Veteran had fallen, and that X-rays taken showed evidence of muscle spasm and spondylosis.  The examining physician noted that, prior to 2006, the Veteran had no history of back pain.  Here, the Board noted that none of the other pre-2006 VA records in evidence (which start in 2003) make reference to any back pain, any back issues related to the Veteran's active service, an in-service back injury or back issues, or any history of back pain dating to service.       

A VA spine examination was conducted in February 2008.  The Veteran reported that he lifted heavy equipment and injured his back while in active service.  The Veteran also reported to the examiner that he fell down the stairs about six months after separation from active service when working for a private employer.  He indicated that he had been using a TENS unit for treatment of the back, and that his condition was becoming progressively worse.  X-rays revealed straightening of the spine, which the examiner reported could represent muscular spasms or inflammatory changes.  X-rays also showed mild spondylotic changes of the spine.  The examiner diagnosed lumbar myositis and mild spondylosis of the spine.  

The examiner opined that the Veteran's currently-manifested low back disability was less likely than not caused by his active service, explaining that there was no evidence of low back problems on service discharge, and no indication of low back pain until more than 20 years after separation from service, and only following a fall in September 2006.

The Board finds that the February 2008 VA examiner detailed the Veteran's in-service injury, as well as his record of back issues, which started in 2006.  The examiner explicitly considered the Veteran's assertion that his back problems were due to an in-service injury, as well his lay history of experiencing back pain since that time.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly, as well as considered the injuries that the Veteran reported experiencing several months after separating from service and in 2006.  The examiner's opinion is highly probative.  

Also, probatively, the Veteran and his representative have not provided any medical opinions to the contrary.  

In sum, the totality of evidence simply fails to support that the Veteran's back disorder is related to his active service in any way, including to his January-March 1980 low back pain, and there is a great deal of evidence against this claim. 

Consideration has been given to the Veteran's report of continuity of back symptomatology.  He has reported on multiple occasions that he has been suffering from back pain since 1980.  The Board does not find these statements to be accurate.  As discussed above, although the Veteran has stated on multiple occasions that he has experienced continuous back issues since active service, his medical record does not support such assertions.  His VA records, which start in August 2003, only show back-related complaints starting in September 2006, after the Veteran suffered a fall, not for decades.  There was no reference in those early records to the Veteran's active service or a history of back pain dating back to 1980 (or to any back pain, period).  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, the Veteran's failure to report any back complaints before September 2006 is persuasive evidence that he was not experiencing any relevant problems then, and outweighs his present recollection to the contrary.

Further, although the Veteran is competent to report back pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim. The Veteran's assertions opining that his current back disorder is related to his active duty service, and any injuries he experienced therein, are outweighed by the medical evidence to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for a back disorder must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in December 2007 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's SPRs, STRs, and VA treatment records.  The Veteran has not indicated that any private medical records existed when prompted to do so, most recently after the July 2012 Board remand.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a back disorder, to include lumbar myositis and mild spondylosis, is denied.



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


